Citation Nr: 1448827	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, including as due to exposure to herbicides.

2.  Entitlement to service connection for a kidney disorder, claimed as kidney cancer, including as due to exposure to herbicides.

3.  Entitlement to service connection for a skin disorder, including as due to exposure to herbicides.

4.  Entitlement to service connection for a liver disorder, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1961 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) in Oakland, California, that denied service connection for diabetes mellitus, and skin and liver disorders, and a kidney disorder, respectively.

In September 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for kidney and liver disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Type II diabetes mellitus had its onset during the Veteran's active service.

2.  A skin disorder, diagnosed as porphyria cutanea tarda, had its onset during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a skin disorder, diagnosed as porphyria cutanea tarda, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background and Legal Analysis

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service incurrence for certain diseases, including porphyria cutanea tarda and type II diabetes mellitus (adult-onset diabetes), will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Herbicide Exposure

The Veteran's service personnel records confirm that he was assigned to the USS PRINCETON from January 1964 to August 1965.

In May 2009, the National Personnel Records Center (NPRC) confirmed that the USS PRINCETON was in the official waters of the Republic of Vietnam from January to August 1965; was unable to conclusively prove if the Veteran had in-country service.  

The Veteran is competent to report his military responsibilities and the geographic area(s) to which they took him.  Jandreau v. Nicholson, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d at 1337.  As explained above, there is some evidence contradicting such reports.  However, in light of the fact that the NPRC confirmed that the USS PRINCETON was in the official waters of the Republic of Vietnam from January to August 1965, while the Veteran was stationed aboard the ship, the fact that he described his military responsibilities as an aircraft aviation crew chief who flew wherever the helicopters were assigned and touched down on land in Vietnam, and the fact that he provided photographs of him taken at the time, and resolving reasonable doubt in his favor, the Board concludes that his reports are also credible.  38 U.S.C.A. § 5107(b).  The Veteran is thus presumed to have been exposed to an herbicide agent as there is no affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  

Type II Diabetes Mellitus

A July 17, 2008 private treatment record from P.J.B., M.D. indicates that the Veteran had type II diabetes.  A June 2011 VA examination report also shows that the Veteran had type II diabetes mellitus.

Here, the Veteran is presumed to have been exposed to herbicides during active service.  He has type II diabetes mellitus.  Service incurrence for type II diabetes mellitus will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service connection for type II diabetes mellitus is warranted and the claim will be granted.

Skin Disorder

In October 2008 and June 2009 signed statements, Dr. P.J.B. reported treating the Veteran since March 1996 for disabilities that included recurrent chronic blistering of both hands and arms, diagnosed as porphyria urticaria tarda, related to Agent Orange exposure.  

In July 2009, a VA examiner (apparently without access to Dr. P.J.B.'s records) found no evidence of Agent Orange skin disease and no porphyria urticaria tarda.  A June 2011 VA examiner noted that the Veteran was never diagnosed with porphyria cutanea tarda.

However, private medical records from R.R., M.D., a hematologist and oncologist, dated during 2011 and 2012, show that, on June 8, 2011, the Veteran had new skin lesions on his right hand consistent with porphyria.  The assessment was porphyria cutanea tarda/skin lesions.  In a July 15, 2011 record, Dr. R.R. reported that a serum porphyrin test was positive, and confirmed the diagnosis.  Subsequent records reflect the Veteran's treatment by Dr. R.R. for porphyria cutanea tarda.

The Veteran is presumed to have been exposed to herbicides during active service.  He has porphyria cutanea tarda.  Service incurrence for porphyria cutanea tarda will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service connection for porphyria cutanea tarda is warranted and the claim will be granted.


ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for a skin disorder, diagnosed as porphyria cutanea tarda, is granted.


REMAND

Kidney Disorder

The Veteran variously asserts that he has a kidney disorder that could be due to his exposure to herbicides, or to his diabetes mellitus.  Private treatment records show that, in November 2010, he was diagnosed with renal cell carcinoma.  In February 2011, he underwent a left nephrectomy.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Given the Board's determination herein, that grants service connection for type II diabetes mellitus, a VA medical opinion is needed as to whether the Veteran's renal cell carcinoma is proximately due to his diabetes mellitus, or to his exposure to herbicides.

Liver Disorder

The Veteran also seeks service connection for a liver disorder, including as due to exposure to herbicides.  In October 2008, Dr. P.J.B. reported that the Veteran had intermittently elevated liver function tests, indicative of concordant liver dysfunction.  In June 2009, Dr. P.J.B. stated that the Veteran's recent unexplained liver function tests could be explained by his herbicide exposure.  

The June 2011 VA examiner reported that the Veteran had elevated liver enzymes of unknown cause.

A medical opinion is needed to determine the relationship of any currently liver disorder to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claims file to a VA physician for a medical opinion.  (A clinical evaluation should be scheduled if deemed necessary by the physician-examiner.)  The examiner should review the records and address the following.

a. The examiner should indicate whether any renal cell carcinoma (or residuals) shown at any time since 2010 is as likely as not (50 percent probability or greater) related to the Veteran's active service (including exposure to herbicides) or the result of service-connected type II diabetes mellitus disability. 

b. If not directly related to service, is the renal cell carcinoma disorder at least as likely as not aggravated by service-connected type II diabetes mellitus disability?  If aggravated, is there medical evidence created prior to the aggravation or between the time of aggravation and the current level of disability that shows a baseline of renal cell carcinoma? 

The examination report should include reasons for all opinions.

The examiner is reminded that the absence of evidence of treatment in service cannot be the only reason for a negative opinion. 

If a previously diagnosed renal cell carcinoma disability is not found currently, the examiner should opine whether the prior diagnosis(es) was(were) erroneous or the previously diagnosed condition is in remission.  

The examiner should provide reasons for all opinions.  

If the examiner is unable to provide any requested opinion without resort to speculation, the reasons for the inability to provide the necessary opinion should also be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified. 

2.  Schedule the Veteran for a VA examination to determine whether the Veteran has a current liver disease related to service.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner should review the records and address the following.

a. Does the Veteran have a current liver disability (i.e. has such a disability been shown at any time since 2008)?  The examiner should specifically discuss the reports of concordant liver dysfunction and elevated liver enzymes and whether these reports show a current disability.

b. For each such liver disability, the examiner should state whether it is as likely as not that the disability began in service or is otherwise related to a disease or injury in service (including exposure to herbicides), or the result of service-connected type II diabetes mellitus disability. 

c. If no directly incurred in service, is the liver disorder at least as likely as not aggravated by service-connected type II diabetes mellitus disability?   If aggravated, is there medical evidence created prior to the aggravation or between the time of aggravation and the current level of disability that shows a baseline of renal cell carcinoma? 

The examination report should include reasons for all opinions expressed.

The examiner is reminded that the absence of evidence of treatment in service cannot be the only reason for a negative opinion. 

If a previously diagnosed liver disability is not found currently, the examiner should opine whether the prior diagnosis(es) was(were) erroneous or the previously diagnosed condition is in remission.  

The examiner should provide reasons for all opinions.  

If the examiner is unable to provide any requested opinion without resort to speculation, the reasons for the inability to provide the necessary opinion should also be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


